Citation Nr: 0101879	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a knot on the left 
wrist, a bilateral knee condition, frostbite of hands, 
depression, and hypertension.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he had active 
military service from August 29, 1980 to February 28, 1996, 
the discharge from which has been classified as under other 
then honorable conditions.  Per originating agency 
determination in August 1997, the veteran was found to have 
faithful and meritorious service between August 29, 1980 and 
March 29, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wilmington, Delaware.  The M&ROC 
denied service connection for a knot on the left wrist, 
bilateral knee condition, frostbite of hands, depression and 
hypertension.  Service connection for Bell's palsy was 
granted with an evaluation of 10 percent and that 
determination has not been appealed.

In June 1997 the veteran appeared at a hearing on the issue 
of the character of military service for VA purposes.  The 
content of that hearing is not related to the issues 
currently on appeal.

In a subsequent rating decision in June 1998 the RO denied 
the veteran's claims for entitlement to service connection 
for myopic staphyloma/amblyopia, migraines and a back 
condition.  The veteran has not filed a notice of 
disagreement with the denials and those issues are not 
considered part of the current appeal. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file shows that the veteran requested a 
personal hearing in May 1996.  The hearing was conducted in 
June 1997 but addressed the issue of character of the 
veteran's discharge and not his pending claims for service 
connection.  

The veteran again requested a personal hearing in May 1997, 
prior to the October 1997 rating decision, which denied 
service connection for the issues currently on appeal.  There 
is no indication in the file that the hearing requested in 
May 1997 was scheduled or held.

In November 1997 the veteran filed a timely notice of 
disagreement with the RO's denial of service connection for a 
knot on the left wrist, bilateral knee condition, frostbite 
of hands, depression and hypertension.  In his substantive 
appeal, he requested to appear personally at a hearing at the 
Board.  A hearing before a Member of the Board was scheduled 
in January 2000.  Prior to the scheduled date of the hearing 
the Board received a letter from the veteran's former service 
representative, Vietnam Veterans of America (VVA), dated 
January 24, 2000, requesting that the hearing before the 
Board be canceled.  The letter further indicated that the VVA 
would submit a written presentation in the veteran's behalf 
in lieu of a hearing.  

In a subsequent letter received by the Board on February 2, 
2000, the VVA requested that the veteran's claims be returned 
to the M&ROC so that it may comply with the veteran's 
previous requests for a hearing presumably before a Hearing 
Officer the M&ROC.  A careful review of the file reveals that 
the veteran has not been afforded an opportunity for a 
hearing before a Hearing Officer at the M&ROC on the issues 
of a knot on the left wrist, bilateral knee condition, 
frostbite of hands, depression and hypertension, and his 
request for such a hearing has not been withdrawn. 

38 C.F.R. § 3.103(c) provides that upon request, a claimant 
is entitled to a hearing at any time on any issue involved in 
a claim.  Moreover, pursuant to VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
under Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A), the Board is deferring adjudication of 
the issues prepared and certified for appellate review as 
reported on the title page pending a remand of the case to 
the M&ROC for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The M&ROC should take appropriate 
action to schedule the veteran for a 
personal hearing before a Hearing Officer 
at the M&ROC.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


